EXHIBIT 10.12

EXECUTION VERSION

FIRST AMENDMENT TO

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

PENNANTPARK SENIOR LOAN FUND, LLC

 

This First Amendment, made and entered into as of October 31, 2020, by the
parties signatory hereto (this “Amendment”), amends that certain Amended and
Restated Limited Liability Company Agreement of PennantPark Senior Loan Fund,
LLC, a Delaware limited liability company (the “Company”), dated as of July 31,
2020 (the “Existing Agreement”).  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Existing Agreement.

1.Section 2.4(c) of the Existing Agreement is deleted in its entirety and
replaced with the following:  “The Company may enter into and perform
Subscription Agreements between the Company and each Member in substantially the
form attached hereto as Annex A, without any further act, vote or approval of
any Member or the Committee notwithstanding any other provision of this
Agreement (other than Section 3.1(a), Section 6.2(b), Section 6.4(b) and
Schedule B hereof), the Act or any other applicable law, rule or regulation.”

2.The last sentence of Section 3.1(a) of the Existing Agreement is deleted in
its entirety and replaced with the following:  “As of the date hereof, the
Capital Contributions and Proportionate Share of the Members shall be as set
forth on Schedule A hereto.”

3.The first sentence of Section 3.5(b) of the Existing Agreement is deleted in
its entirety and replaced with the following:  “Each additional Member shall
execute and deliver a Joinder in the form attached hereto as Exhibit A or such
other written instrument satisfactory to the existing Members whereby such
Member becomes a party to this Agreement, as well as a subscription agreement
and any other documents reasonably requested by the Members (acting through the
Committee).”

4.The definition of the term “Proportionate Share” in the Existing Agreement is
deleted in its entirety and replaced with the following: ““Proportionate Share”
means, as to any Member, the percentage set forth next to such Member’s name in
Schedule A hereto.”

5.The following sentence is added at the end of Section 4.1(a) of the Existing
Agreement: “For the avoidance of doubt, the Company may increase or decrease the
Capital Accounts of the Members to reflect an adjustment under Section 9.5 of
the Value of all Company assets at the times and in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(f).”

6.The definition of the term “Pantheon” in the Existing Agreement is deleted in
its entirety and replaced with the following: “The term “Pantheon” means,
collectively, PPDP, SPPD, Pantheon Private Debt Program SCSp SICAV-RAIF In
Respect Of Its Compartment Pantheon Credit Opportunities II (USD), a Luxembourg
limited partnership (“PCO II USD”), Pantheon Private Debt Program SCSp
SICAV-RAIF In Respect Of Its Compartment Tubera Credit

 

--------------------------------------------------------------------------------

2020, a Luxembourg limited partnership (“Tubera”), or any affiliate of the
foregoing admitted as a Member of the Company and any transferee in any
Permitted Transfer by any of the foregoing, or any Person substituted for any of
the foregoing as a Member pursuant to the terms of this Agreement; and any of
the foregoing, individually, a “Pantheon Member.”.”

7.The definition of the term “Subordinated Notes” in the Existing Agreement is
deleted in its entirety and replaced with the following: “The term “Subordinated
Notes” means the following subordinated notes (each, a “Subordinated Note”): (a)
that certain subordinated note, dated as of July 31, 2020 with the Company as
issuer and PNNT as holder, (b) that certain subordinated note, dated as of July
31, 2020, with the Company as issuer and PPDP as holder, (c) that certain
subordinated note, dated as of July 31, 2020, with the Company as issuer and
SPPD as holder, (d) that certain subordinated note, dated as of October 31,
2020, with the Company as issuer and PCO II USD as holder, (e) that certain
subordinated note, dated as of October 31, 2020, with the Company as issuer and
Tubera as holder and (f) any other subordinated note entered into after the date
hereof with the Company as issuer and a Member as holder and, in each case, each
replacement or successor subordinated note thereto.”

8.Schedule A of the Existing Agreement is deleted in its entirety and replaced
with Schedule A hereto.

9.Exhibit A hereto shall be attached as Exhibit A of the Existing Agreement.

10.Any reference in the Existing Agreement to the term “Agreement” is deemed to
refer to both the Existing Agreement as well as the Existing Agreement, as
amended by this Amendment. Except as amended by this Amendment, the Existing
Agreement remains in full force and effect.  Execution and delivery of this
Amendment shall not constitute or be deemed to be a waiver by the undersigned of
any rights that such party may have under the Existing Agreement or an agreement
by the undersigned party that any of the conditions to such party’s obligations
under the Existing Agreement have been satisfied or waived.  This Amendment may
be executed in any number of counterparts with the same effect as if the
signatures thereto were upon one instrument.  This Amendment shall be governed
by, and construed in accordance with, the law of the State of Delaware.

[Remainder of page intentionally left blank.  Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have caused this Amendment to be executed and
delivered as of the date first above written.

 

PENNANTPARK INVESTMENT CORPORATION

 

 

 

 

 

 

 

By:

 

s/ Arthur H. Penn

 

 

 

Name:

 

Arthur H. Penn

 

 

 

Title:

 

Chief Executive Officer

 




 

--------------------------------------------------------------------------------

 

PANTHEON PRIVATE DEBT PROGRAM SCSp SICAV – RAIF IN RESPECT OF ITS COMPARTMENT
PANTHEON SENIOR DEBT SECONDARIES II (USD)

 

By: Pantheon Ventures (UK) LLP, its alternative investment fund manager

 

 

 

 

 

 

 

By:

 

s/ Kevin Dunwoodie

 

 

 

Name:

 

Kevin Dunwoodie

 

 

 

Title:

 

Attorney in the United States

 

SOLUTIO PREMIUM Private Debt I SCSp

 

By: Pantheon Ventures (UK) LLP, its investment manager

 

 

 

 

 

 

 

By:

 

s/ Kevin Dunwoodie

 

 

 

Name:

 

Kevin Dunwoodie

 

 

 

Title:

 

Attorney in the United States

 

PANTHEON PRIVATE DEBT PROGRAM SCSP SICAV-RAIF IN RESPECT OF ITS COMPARTMENT
PANTHEON CREDIT OPPORTUNITIES II (USD)

 

By: Pantheon Ventures (UK) LLP, its alternative investment fund manager

 

 

 

 

 

 

 

By:

 

s/ Rakesh Jain

 

 

 

Name:

 

Rakesh Jain

 

 

 

Title:

 

Attorney in the United States

 

PANTHEON PRIVATE DEBT PROGRAM SCSP SICAV-RAIF IN RESPECT OF ITS COMPARTMENT
TUBERA CREDIT 2020

 

By: Pantheon Ventures (UK) LLP, its alternative investment fund manager

 

 

 

 

 

 

 

By:

 

s/ Rakesh Jain

 

 

 

Name:

 

Rakesh Jain

 

 

 

Title:

 

Attorney in the United States

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

 

Capitalization

 

Member

Capital Contribution (U.S.$)

PNNT

$27,671,646.50

PennantPark Investment Corporation

$27,671,646.50

Pantheon

$20,613,958.35

PPDP

$8,400,000.00

SPPD

$2,100,000.00

PCO II USD

$4,456,048.96

Tubera

$5,657,909.39

 

 

Member

Proportionate Share

PNNT

60.500%

PennantPark Investment Corporation

60.500%

Pantheon

39.500%

PPDP

18.483%

SPPD

4.621%

PCO II USD

7.224%

Tubera

9.172%

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Joinder

 

[  ], 20[  ]

 

By this instrument (the “Joinder”) the undersigned (the “Subscriber”) hereby
agrees to be bound by the terms and conditions of the Amended and Restated
Limited Liability Company Agreement of PennantPark Senior Loan Fund, LLC, dated
as of July 31, 2020 and as amended from time to time (the “LLC Agreement”), and
hereby agrees that the Subscriber shall be a “[Pantheon/Pennant] Member”, as
such term is defined therein, and agrees to be subject to the rights, duties and
obligations of a Member and a [Pantheon/Pennant] Member pursuant to the terms of
the LLC Agreement. This Joinder shall constitute a counterpart to the LLC
Agreement, and the Subscriber hereby agrees that the Subscriber shall be subject
to all of the terms and conditions of the LLC Agreement as if an original
signatory thereto.

The Subscriber represents and warrants to the Company that the Subscriber has
read and understands each of the provisions of the LLC Agreement and hereby
agrees to be bound by the terms of the LLC Agreement as a Member and a
[Pantheon/PNNT] Member.

The Subscriber has executed this Joinder and declares that the information
contained herein is current, complete and accurate and may be relied upon by the
Company and the other Members.

Capitalized terms used herein and not defined herein shall have the meaning
ascribed to such terms in the LLC Agreement.

 

Subscriber:

 

 

 

Name:

Address:

 

 